[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                                     ELEVENTH CIRCUIT
                                No. 11-15733             MAY 21, 2012
                            Non-Argument Calendar         JOHN LEY
                          ________________________         CLERK

                     D.C. Docket No. 1:01-cr-00423-PCH-1

KARL BERNARD BELL,


                                                              Petitioner-Appellant,

                                      versus

UNITED STATES OF AMERICA,

                                                            Respondent-Appellee.
                         __________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                 (May 21, 2012)

Before TJOFLAT, CARNES, and KRAVITCH, Circuit Judges.

PER CURIAM:

      On November 18, 2011, we issued an opinion holding that the district court

should have dismissed for lack of jurisdiction Karl Bernard Bell’s pro se motion to
vacate his sentence, and we remanded for that purpose. United States v. Bell, 447

F. App’x 116, 118 (11th Cir. 2011) (unpublished). Before our mandate issued on

January 10, 2012, the district court entered an order dismissing the case. That

order is the subject of this appeal, and the district court did not have jurisdiction to

enter it. See Zaklama v. Mount Sinai Med. Ctr., 906 F.2d 645, 649 (11th Cir.

1990) (“[A] district court . . . is without jurisdiction to rule in a case that is on

appeal, despite a decision by this court, until the mandate has issued.”). The

district court’s order is VACATED, and the case is REMANDED. If the district

court’s view of the matter has not changed in the interim, it may reenter its order

after the mandate issues for this decision.




                                            2